Citation Nr: 0119302	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation of 20 percent from April 20, 
1998, to December 3, 1998, for chondromalacia, left knee, 
status post partial medial meniscectomy and medial femoral 
condyle chondroplasty.

2.  Entitlement to an evaluation of 10 percent beginning 
December 4, 1998, for chondromalacia, left knee, status post 
partial medial meniscectomy and medial femoral condyle 
chondroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976 and from January 1977 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran requested a travel board hearing in a March 1999 
substantive appeal; however, this request was subsequently 
withdrawn.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the claim have been obtained by the RO.

2.  From April 20, 1998, to December 3, 1998, chondromalacia 
of the left knee, status post martial medial meniscectomy and 
medial femoral condyle chondroplasty was manifested by the 
left knee giving out at times, with X-ray evidence of 
arthritis and objective evidence of painful motion, crepitus, 
and limitation of motion.

3.  From December 3, 1998, chondromalacia of the left knee, 
status post martial medial meniscectomy and medial femoral 
condyle chondroplasty was manifested by subjective complaints 
of increased patellofemoral pain with no evidence of 
instability, painful motion, or limited motion.



CONCLUSIONS OF LAW

1.  From April 20, 1998, to December 3, 1998, the criteria 
for an evaluation in excess of 20 percent for the veteran's 
service-connected chondromalacia of the left knee, status 
post martial medial meniscectomy and medial femoral condyle 
chondroplasty have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5257 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 

2.  From April 20, 1998, to December 3, 1998, arthritis of 
the left knee was 10 percent disabling on a separate basis 
according to the schedular criteria.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45,and 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2000); VAOPGCPREC 
23-97, July 1, 1997, VAOPGCPREC 9-98, August 14, 1998; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  Effective December 4, 1998, the criteria for an 
evaluation in excess of 10 percent for the veteran's service-
connected chondromalacia of the left knee, status post 
martial medial meniscectomy and medial femoral condyle 
chondroplasty have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 3.951(b), 4.71a, 
Diagnostic Codes 5257 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified that have not already been obtained.  
Additionally, the findings from the VA examinations have been 
associated with the claims file.  

Factual Background

In a November 1981 rating decision the RO granted service 
connection for a left knee disability and assigned a 10 
percent evaluation based on service medical record evidence 
of left knee clicking, grating, and pain after service.

Treatment records from the Outpatient Clinic (OPC) in 
Binghamton, New York dated in April 1998 include the 
veteran's complaints of his left knee giving out and pain 
after he had been on his feet all day.  Severe crepitus was 
noted on examination.

Private medical records dated in May 1998 indicate the 
veteran complained of knee pain and stated that his knee was 
always sore.  He denied locking, but said that it did give 
way at times.  Examination of the left knee revealed range of 
motion from 5 degrees to 110 degrees with pain at extremes.  
Any attempt to force flexion caused severe pain that was felt 
deep in the joint.  There was no significant joint line 
tenderness or parapatellar tenderness, but there was mild 
pain with squatting and subluxation of the patella as it went 
through range of motion tests.  X-rays revealed well-
maintained joint spaces with pointing of tibial spines 
consistent with early arthritis.  After an MRI was 
authorized, the diagnoses were patellofemoral arthritis and 
complex tear of the medial meniscus.

A June 1998 operation report from Lourdes Hospital indicates 
the veteran had complaints of left knee pain, locking, 
catching, and giving way.  As a result, he underwent a left 
knee arthroscopy that included partial medial meniscectomy 
and medial femoral condyle chondroplasty.  

Private medical records dated in July and August 1998 
indicate there was no sign of calf tenderness or Homan's 
sign.  The left knee had minimal swelling and the range of 
motion was from 5 degrees to 120 degrees.  The veteran 
continued to have pain and experienced both good and bad 
days.  

VA OPC progress notes dated in August 1998 show that a post-
surgical examination of the left knee was normal.  There was 
full range of motion of the left knee and tenderness.

In November 1998 private medical records he reported that he 
occasionally had days when there was a lot of stabbing pain 
over his medial joint line.

The veteran underwent a VA examination in December 1998.  At 
that time, there was no swelling, tenderness or obvious left 
knee deformity.  Muscle strength and balance were within 
normal limits for the legs and the demonstrated range of 
motion was flexion to 130 degrees and extension to zero 
degrees.

Private medical records show that in January 1999 the veteran 
complained of increased patellofemoral pain.  X-rays revealed 
a lot of arthritis.  He underwent a MRI the following month 
that did not reveal any loose bodies or operative-type 
lesion.  A knee brace was prescribed for the treatment of 
medial gonarthrosis.

The veteran underwent a VA examination in January 2001.  At 
that time he denied any problem with balance, gait, and 
coordination.  The physician noted that the veteran entered 
the room with a stable, steady gait, and that no supportive 
device was used.  He stood on his toes for greater than 10 
seconds and walked on his heels for greater than five steps.  
Physical examination did not reveal atrophy, effusion, or 
swelling of any muscle groups or joints of the legs.  In 
addition, there was no laxity to valgus or varus stresses.  
Anterior drawer sign and McMurray sign were negative, as were 
Lachman, and Apley tests.  Baker cysts were not palpable.  
Strength of the left leg was 5/5 and the range of motion was 
extension to zero degrees and flexion to 125 degrees.  The 
physician's impression was that the veteran's left knee was 
stable with no signs of acute changes.  Degenerative 
osteoarthritis did not appear to significantly limit the 
veteran's ability to function.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

April 20, 1998 to December 3, 1998

For the period from April 20, 1998 to December 3, 1998, the 
veteran's knee disability is evaluated as 20 percent 
disabling under Diagnostic Code 5257, other impairment of the 
knee.  The rating criteria provide that an evaluation of 20 
percent is warranted for moderate, recurrent subluxation or 
lateral instability.  A higher evaluation of 30 percent is 
warranted for severe, recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

After careful consideration of the evidence, the Board finds 
that the veteran's left knee disability more nearly 
approximates the criteria for a 20 percent evaluation in that 
the disability manifests no more than moderate subluxation 
and lateral instability.  Both VA and private medical records 
in April and May 1998, respectively, note the veteran's 
complaints of his knee "giving out" at times.  The May 1998 
private medical records also include objective findings of 
subluxation of the patella during range of motion tests of 
the left knee.  The veteran subsequently underwent a left 
knee arthroscopy, partial medial meniscectomy, and medial 
femoral condyle chondroplasty in June 1998. These findings of 
subluxation along with the veteran's statements that his knee 
"gave way" indicate that the veteran's bilateral knee 
disabilities more nearly approximate the criteria of moderate 
recurrent subluxation of the left knee.

A higher evaluation of 30 percent is not warranted, based on 
the available evidence.  Although the veteran stated that his 
knee could give out at any time, there is no evidence that it 
gave out frequently.  Moreover, he was never prescribed any 
sort of knee brace or crutches during the period when his 
left knee exhibited instability. 

Theere are other diagnostic codes with ratings greater than 
20 percent; however, these diagnostic codes are factually 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), and Code 5262 (impairment of the 
tibia and fibula). The Board will therefore evaluate the 
claim under Code 5257.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Since the preponderance of the evidence is against a higher 
evaluation for a left knee disability from April 20, 1998, to 
December 3, 1998, the benefit of the doubt doctrine does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 491 (1990).

The Board notes that although the veteran's disability does 
not warrant a higher evaluation under Diagnostic Code 5257, 
evidence of additional disability would entitle the veteran 
to separate evaluations for arthritis.

In a July 1997 opinion, the General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating might be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  In a later opinion, the 
General Counsel noted that even if the claimant technically 
has full range of motion, but motion is inhibited by pain, 
then a compensable evaluation for arthritis under Diagnostic 
Code 5003 and section 4.59 would be available.  VAOPGCPREC 9-
98, August 14, 1998. 

Based on the foregoing opinions, the evidence tends to 
establish that the veteran also had additional disability for 
arthritis.  VA OPC progress notes show the veteran complained 
of knee pain in April 1998.  Private medical records show 
that X-rays taken in May 1998 revealed early arthritis.  In 
addition the veteran's left knee demonstrated a range of 
motion from 5 degrees to 110 degrees with pain at the 
extremes.  Similar findings were recorded in August 1998.  A 
zero percent evaluation under Diagnostic Code 5260, 
limitation of leg flexion, requires that flexion be limited 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  A zero percent evaluation under Diagnostic Code 
5261, limitation of leg extension, requires that extension be 
limited to 5 degrees.  38 C.F.R. § 4,71a, Diagnostic Code 
5261 (2000).  While at no time did the veteran's left knee 
demonstrate any limitation of motion that was even close to a 
zero percent evaluation for flexion, the findings do show 
that the criterion for a zero percent evaluation for 
extension was met.  Having met the minimal criterion for a 
zero percent evaluation, evidence of demonstrated painful 
motion allows for a 10 percent evaluation consistent with 
DeLuca.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Accordingly, while compensable limitation of motion under 
Code 5261 is not show for flexion of the left knee, a 
separate 10 percent evaluation, and no more, is warranted 
based on painful motion of extension of the left knee.

Disability Evaluation Effective December 4, 1998

The veteran's left knee disability is evaluated as 10 percent 
disabling beginning December 4, 1998, under Diagnostic Code 
5257, other impairment of the knee.  The rating criteria 
provide that an evaluation of 10 percent is warranted for 
mild, recurrent subluxation or lateral instability.  A higher 
20 percent is warranted for moderate, recurrent subluxation 
or lateral instability.  An evaluation of 30 percent is 
warranted for severe, recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

As an initial matter, the 10 percent evaluation for the left 
knee disability is protected and cannot be reduced.  
According to VA regulation a disability which has be 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes will not be 
reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 3.951 
(2000).

With regard to an increase, the Board finds that an 
evaluation greater than 10 percent is not warranted.  The 
veteran contends that his knee disability worsened after the 
December 1998 VA examination and supports this contention 
with evidence that he was given a knee brace due to 
instability.  The evidence does not support his contention, 
and if fact, the findings show that at the time of his VA 
examinations there was no instability of the left knee.  
Private medical records dated in February 1999 show that the 
knee brace was prescribed not for instability; rather, it was 
prescribed to treat arthritis.  There are no findings of 
instability in a December 1998 VA examination report.  In 
addition, a January 2001 VA examination report states that 
the veteran's left knee did not demonstrate laxity to valgus 
or varus stresses.  Anterior drawer sign and McMurray signs 
were negative, as were Lachman and Apley tests.  Moreover, 
the veteran no longer had any complaints of instability 
following his corrective surgery.  The impression was that 
the veteran's left knee was stable and that there were no 
signs of acute changes.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes such as 5256 
(ankylosis of the knee), and 5262 (impairment of the tibia 
and fibula) are not appropriate codes under which to evaluate 
the veteran's knee disability, even though they allow for 
higher evaluations, because they are factually inappropriate.  

As previously indicated, a disability evaluated under Code 
5257 may be entitled to a separate evaluation due to 
arthritis where there is evidence of additional disability. 
VAOPGCPREC 23-97, July 1, 1997.  In the present case, the 
veteran's arthritis is not shown to result in additional 
disability.  In order to have at least a zero percent 
evaluation based on limitation of motion, extension must be 5 
degrees and flexion must be 60 degrees.  VA examination 
reports dated in December 1998 and January 2001 show that the 
veteran's left knee exhibited zero degree of extension and 
125 to 130 degrees of flexion; thus, they do not meet the 
minimum requirement.  A veteran may still be entitled to a 
compensable evaluation even when full range of motion has 
been demonstrated upon a finding that such motion is 
inhibited by pain. VAOPGCPREC 9-98, August 14, 1998.  There 
was no evidence of painful motion during either VA 
examination nor was there swelling, effusion, or tenderness.  
Muscle strength of the legs and balance was within normal 
limits.  Private records did note complaints of increased 
patellofemoral pain in January 1999, but according to the 
January 2001 VA examination report the arthritis did not 
significantly limit the veteran's ability to function.  
Factors such as weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse are also taken into account when evaluating 
musculoskeletal disabilities based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Even after 
consideration of DeLuca, the evidence does not support a 
finding that the veteran's arthritis warrants a separate 
evaluation as there was no evidence of the aforementioned 
factors.

Since the preponderance of the evidence is against a higher 
evaluation for a left knee disability from December 4, 1998, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 491 (1990).


ORDER

Entitlement to an increased evaluation for a left knee 
disability from April 20, 1998, to December 3, 1998, is 
denied.

Entitlement to a separate evaluation of 10 percent, and no 
more, for arthritis of the left knee, manifested by painful 
motion, is warranted from April 20, 1998, to December 3, 
1998, subject to the law and regulations controlling the 
award of monetary benefits.

Entitlement to an increased evaluation for a left knee 
disability beginning December 4, 1998, is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

